Title: Charles Adams to John Adams, 31 January 1799
From: Adams, Charles
To: Adams, John


          
            My dear Sir
            New York Jany 31st 1799
          
          Mr Francis Baretto has as he informs me applied for the Consulate at Madeira and has requested me to mention you to him as an acquaintance. He is a Native of that Island though for many years a Citizen of this Nation He has been known to me for more than ten years and his misfortunes of various kinds have excited my compassion and esteem as I beleive he did not merit them. If I should err with respect to my sentiments of what are here called Hamilton’s appointments I hope you will not impute it to any wrong motive He has become the Universal Recommendator Many of the appointments made as I have reason to beleive at his request are spoken of as extremely improper I could mention many Daubeny for instance as first Leutt of the Navy when there is not a single Merchant who would trust him with the Command of a Sloop of Twenty tons
          Nay he even went so far as to say at his own Table when I was present; that he had, in his own words “Been that day appointing a Son of the Notorious Bill Livingston’s a Midshipman in our Navy” This modest speech was addressed to Church whose reply was you have then I find weaknesses not confined to the female sex: which produced a laugh and perhaps was not thought of by any person but myself afterwards.
          We are all well and happy in the company of my brother Thomas who I think is less altered than any person who has resided so long in Europe. Little pratler Susan says, she must go to Philadelphia to see Grandpapa who loved her so much and told her to come She looks at the picture and says Grandpapa will have me go to him he told me so himself
          With sincere affection and respect / I am Yours
          
            Charles Adams
          
        